           Case 1:19-cv-01105-AWI-BAM Document 59 Filed 06/26/20 Page 1 of 1


 1                                UNITED STATES DISTRICT COURT
 2                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 3

 4

 5   JERRY COX, an Individual, JDC LAND                 CASE NO.: 1:19-cv-01105-AWI-BAM
     COMPANY, LLC, a California Limited
 6   Liability Company,
                                                        ORDER TO CONTINUE HEARING ON
 7                 Plaintiffs,                          DEFENDANTS MARIPOSA COUNTY,
                                                        MARIPOSA COUNTY SHERIFF’S
 8   v.                                                 OFFICE, SHERIFF DEPUTY
     MARIPOSA COUNTY; MARIPOSA                          WILLIAM ATKINSON, AND SHERIFF
 9
     COUNTY SHERIFF; SHERIFF DEPUTY                     DEPUTY WESLEY SMITH’S MOTION
10   WILLIAM ATKINSON; SHERIFF DEPUTY                   FOR ABSTENTION AND STAY AND
     WESLEY SMITH; ASHLEY HARRIS;                       MOTION TO DISMISS
11   CALIFORNIA RECEIVERSHIP GROUP
     (“CRG”) AND MARK ADAMS IN HIS                      Hearing Date: August 17, 2020
12   INDIVIDUAL AND OFFICIAL CAPACITY,                  Hearing Time: 1:30 p.m.
     AND DOES 1 THROUGH 100, INCLUSIVE.                 Judge: Anthony W. Ishii
13
                                                        Action Filed: August 12, 2019
                    Defendants.
14
                                                        (Doc. No. 56)
15

16

17         Defendants Mariposa County, Mariposa County Sheriff’s Office, Sheriff Deputy William

18 Atkinson, Sheriff Deputy Wesley Smith (the County Defendants) have filed a Motion For

19 Abstention and Stay and a Motion To Dismiss with a hearing date set for both Motions on July 20,

20 2020. These parties having stipulated, and good cause otherwise been shown, the hearing date for

21 both motions is hereby continued for 28 days from July 20, 2020 to August 17, 2020 at 1:30 p.m.

22 Plaintiff Jerry Cox’s opposition papers are due fourteen days before the August 17, 2020 hearing

23 date.

24

25 IT IS SO ORDERED.

26 Dated: June 25, 2020
                                               SENIOR DISTRICT JUDGE
27

28
